DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4, 11-13 & 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9, 14 & 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahrouche et al. (US 2016/0008049).


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Mahrouche et al. discloses,

1.  A cryoablation system (e.g., see Fig 1) comprising: a cryoablation device (e.g., via the disclosed treatment device 12), the cryoablation device including: an expandable treatment element defining an interior chamber (e.g., via the disclosed balloon 16); and a pressure sensing system at least partially within the interior chamber (e.g., via the disclosed one or more sensors 76 that monitor operational parameters throughout the system); a fluid flow path (e.g., element 96), the fluid flow path including at least one valve (e.g., s1-sX); and a control unit, the control unit (e.g., via the disclosed operating console 14) including processing circuitry in communication with the pressure sensing system, the processing circuitry (e.g., element 58) being configured to: determine a target pressure of the expandable treatment element based on a target size of the expandable treatment element; and determine a target flow rate of coolant through the fluid flow path based on the target pressure of the expandable treatment element {e.g., [0022], [0028]-[0031], [0041] & (Figs 1 & 5)}.

5. The cryoablation system of Claim 1, wherein the processing circuitry is further configured to: determine at least one flow rate setpoint and adjust the at least one valve to maintain a flow rate of coolant through the fluid flow path at the target flow rate (e.g., [0034]-[0036] & [0041]).

6.  The cryoablation system of Claim 1, wherein the processing circuitry is configured to determine the target flow rate of coolant through the fluid flow path based on the target pressure of the expandable treatment element and a target cooling capacity of the expandable treatment element (e.g., [0034]-[0036] & [0041]).

7. The cryoablation system of Claim 6, wherein the target cooling capacity is one at which the expandable treatment element is operable to ablate tissue [e.g., 0029].

8. The cryoablation system of Claim 7, wherein the target pressure is at most 10 psig.

9. The cryoablation system of Claim 1, wherein the processing circuitry is further configured to receive the target size of the expandable treatment element as input data from a user [e.g., via the disclosed input devices 60, [0025]).

10. The cryoablation system of Claim 9, wherein the target size of the expandable treatment element is between approximately 25 mm and approximately 38 mm.


14. A cryoablation system comprising a control unit including processing circuitry, the processing circuitry being configured to: receive a target size of an expandable treatment element of a cryoablation device as input data from a user; determine a target pressure of the expandable treatment element based on a target size of the expandable treatment element; and determine a target flow rate of coolant through a fluid flow path based on the target pressure of the expandable treatment element and a target cooling capacity of the expandable treatment element {e.g., [0022], [0028]-[0031], [0041] & (Figs 1 & 5)}.

15. The cryoablation system of Claim 14, wherein the target pressure is at most 10 psig.

16. The cryoablation system of Claim 15, wherein the target size of the expandable treatment element is between approximately 25 mm and approximately 38 mm.

17. The cryoablation system of Claim 14, wherein the target cooling capacity is one at which the expandable treatment element is operable to ablate tissue [e.g., 0029].

18.  A method of cryoablating tissue, the method comprising: inputting into a control unit a target balloon size, the control unit including processing circuitry, the target balloon size being the target size of a balloon of a cryoablation device; determining, with the processing circuitry, a target balloon pressure based on the target balloon size; determining, with the processing circuitry, a target coolant flow rate based on the target balloon pressure and a target cooling capacity of the balloon; delivering coolant through a fluid flow path to the balloon; maintaining the target coolant flow rate through a cryoablation procedure, such that the target balloon size, target balloon pressure, and target cooling capacity are maintained; and cryoablating tissue with the balloon {e.g., [0022], [0028]-[0031], [0041] & (Figs 1 & 5)}.

19. The method of Claim 18, wherein the processing circuitry is in communication with a valve in the fluid flow path, the step of maintaining the target coolant flow rate including: determining, with the processing circuitry, at least one flow rate setpoint; and automatically adjusting the valve to maintain a flow of coolant through the fluid flow path at the target flow rate (e.g., [0025], [0034]-[0036] & [0041]).

20. The method of Claim 19, further comprising: measuring a pressure within the balloon with a pressure sensing system; comparing the measured pressure with the target balloon pressure; and
automatically adjusting the flow of coolant through the fluid flow path to adjust the measured pressure to the target balloon pressure (e.g., [0025], [0034]-[0036] & [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 & 15 is/are rejected under 35 U.S.C. 103 as being obvious over Mahrouche et al. (US 2016/0008049) in view of one of ordinary skill in the art.
The applied reference has a common assignee, Medtronic, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Mahrouche et al. discloses the claimed invention having a cryoablation system and a method having a processing circuitry configured to determine a target flow rate of coolant through a fluid flow path based on a target pressure of the expandable treatment element, i.e. via the disclosed one or more pressure sensors 76 that monitor operational parameters throughout the system, except wherein said target pressure is at most 10 psig.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Mahrouche et al. with utilizing a target pressure of at most 10 psig since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10 & 16 is/are rejected under 35 U.S.C. 103 as being obvious over Mahrouche et al. (US 2016/0008049) in view of one of ordinary skill in the art.
The applied reference has a common assignee, Medtronic, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Mahrouche et al. discloses the claimed invention having a cryoablation system and a method having a processing circuitry configured to determine a target pressure of the expandable treatment element based on a target size, i.e. via the disclosed one or more pressure sensors 76 that monitor operational parameters throughout the system, except wherein said target size is between approx. 25 mm and approx. 38 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Mahrouche et al. with utilizing a target size between approx. 25 mm and approx. 38 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges inlovles only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792